Citation Nr: 1342929	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  07-03 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).

2.  Entitlement to an increased rating for headaches in excess 30 percent beginning November 21, 2008.  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Esquire


ATTORNEY FOR THE BOARD

Bordewyk, Alicia R.


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In February 2012, the Board granted the 30 percent rating currently in effect for headaches, and denied a higher rating, effective November 21, 2008.  The Veteran then appealed that rating to the United States Court of Appeals for Veterans Claims (Court).  In an October 2012 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion) and vacated that portion of the Board's February 2012 decision that denied an increased rating in excess of 30 percent for headaches beginning November 21, 2008.  The issue was remanded to the Board for further adjudication.  

In November 2013, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2013).

The Board notes that the Court has held that a total disability rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran, through his representative, has raised the issue of TDIU and it will be considered herein.  

The issues of entitlement to an increased rating in excess of 30 percent for headaches and for a TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

In a recently received affidavit, the Veteran essentially asserted that his service-connected headaches disability has worsened.  As the last VA examination was conducted in September 2010, the Board finds that a new examination is warranted to determine the current severity of his service-connected headaches.  Specifically, it must be determined whether the Veteran's headaches manifest by "very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability."

With respect to the Veteran's claim for a TDIU, the Board finds that this claim is also inextricably intertwined with his pending increased rating claim.  The TDIU claim cannot be reviewed while this pending claim remain unresolved.  Thus, adjudication of the TDIU claim must be held in abeyance pending further development of the Veteran's increased rating claim.  

In addition, the Board requests that all outstanding VA or private treatment records demonstrating treatment for the headaches disability be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide releases authorizing VA to obtain all records of private treatment relevant to his headaches disability.  

If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

2.  Obtain all outstanding VA medical records and associate them with the claims file or Virtual VA.  
All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.
3.  Thereafter, the Veteran should be afforded a VA neurological examination.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to headaches.  The examiner must determine whether the headaches result in prostrating and prolonged attacks; if so, the examiner should describe in detail the frequency and severity of such attacks.  The examiner should then specifically opine whether the Veteran's headaches are productive of severe economic inadaptability.  A complete rationale for any opinions expressed must be provided.

4.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

5.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


